USDC IN/ND case 3:18-cv-00791-JD-MGG document 109 filed 07/22/20 page 1 of 3


                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  SOUTH BEND DIVISION

 ROBERT P. BASTON,

                 Plaintiff,

                         v.                               CAUSE NO. 3:18-CV-791-JD-MGG

 ROBERT E. CARTER JR., et al.,

                 Defendants.

                                     OPINION AND ORDER

        Plaintiff Robert P. Baston is a prisoner in the custody of the Indiana Department

of Correction. He filed a complaint alleging, among other things, that he wasn’t

provided adequate medical care for his hepatitis C infection (“HCV”). The Court

screened the complaint and allowed him to proceed on that claim.

        Before the Court are Mr. Baston’s two motions for a preliminary injunction: he is

asking the Court to order the defendants “to provide and administer the newest and

latest medication to treat and cure the Hepatitis C virus . . .” (ECF 53 at 1) and to draw

his blood for laboratory screening in sanitary surroundings (ECF 54). 1 The purpose of

preliminary injunctive relief is to minimize the hardship to the parties pending the

ultimate resolution of the lawsuit.” Platinum Home Mortg. Corp. v. Platinum Fin. Group,

Inc., 149 F.3d 722, 726 (7th Cir. 1998). “In order to obtain a preliminary injunction, the

moving party must show that: (1) they are reasonably likely to succeed on the merits;



        1As to the second motion, it raises numerous other issues but the Court has previously ruled
them out as unrelated. (See ECF 55.)
USDC IN/ND case 3:18-cv-00791-JD-MGG document 109 filed 07/22/20 page 2 of 3


(2) no adequate remedy at law exists; (3) they will suffer irreparable harm which, absent

injunctive relief, outweighs the irreparable harm the respondent will suffer if the

injunction is granted; and (4) the injunction will not harm the public interest.” Joelner v.

Village of Washington Park, Illinois, 378 F.3d 613, 619 (7th Cir. 2004).

       Both of Mr. Baston’s motions must be denied. First, Mr. Baston is a class member

of a class action lawsuit in the Southern District of Indiana, in Stafford v. Carter, 17-CV-

289, and his motion for injunctive relief is precluded by the doctrine of res judicata.

“Under res judicata, a final judgment on the merits of an action precludes the parties or

their privies from relitigating issues that were or could have been raised in that action.”

Barr v. Bd. of Trustees of W. Illinois Univ., 796 F.3d 837, 839 (7th Cir. 2015) (quoting Allen

v. McCurry, 449 U.S. 90, 94 (1980)). The Stafford class action covers “all current and

future prisoners in IDOC custody who have been diagnosed, or will be diagnosed, with

chronic HCV, and for whom treatment with DAA medication is not medically

contraindicated.” 2 Stafford v. Carter, No. 117-CV-289, 2018 WL 4361639, at *11 (S.D. Ind.

Sept. 13, 2018).” Wexford of Indiana and the plaintiffs’ class settled the case before the

conclusion of discovery. Subsequently, Attorney General Robert E. Carter also settled

the case. Both settlements were approved by Chief Judge Jane Magnus-Stinson. The

agreement between the Attorney General and the plaintiffs’ class sets out the

requirements for treating all offenders with HCV. Further, the Southern District of

Indiana has retained jurisdiction over Stafford to enforce the settlement agreement or to




       2   DAA stands for direct-acting antiviral, which is what Mr. Baston is hoping to be prescribed.


                                                     2
USDC IN/ND case 3:18-cv-00791-JD-MGG document 109 filed 07/22/20 page 3 of 3


reopen the case for a resolution on the merits. Consequently, if Mr. Baston takes issue

with the settlement agreement or if departmental officials are not complying with it, he

may challenge with that court. Because Mr. Baston cannot succeed on the merits of his

claims for injunctive relief in this case, the court denies the request for a preliminary

injunction.

       As for the second item in his request for injunctive relief, Mr. Baston is asking

that the medical staff draw his blood only in the infirmary ward or in a hospital-like

setting. He is currently in the lock-up, and he believes that its environment is not

suitable for drawing blood. But Mr. Baston hasn’t shown that he has ever suffered an

infection as a result of blood draws in the lock-up or that there’s a real danger of

infection. In other words, Mr. Baston hasn’t shown he is at risk of suffering an

irreparable harm. See Joelner v. Village of Washington Park, Illinois, 378 F.3d 613, 619 (7th

Cir. 2004) (one element of showing entitlement to injunctive relief is establishing real

danger of irreparable harm).

       For these reasons, the court DENIES Mr. Baston’s motions for injunctive relief

(ECF 53 & 54).

       SO ORDERED on July 22, 2020

                                                   /s/JON E. DEGUILIO
                                                   CHIEF JUDGE
                                                   UNITED STATES DISTRICT COURT




                                               3
